                                                            Case 2:18-cv-02140-JAD-CWH Document 7 Filed 11/28/18 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT

                                                       9                                      DISTRICT OF NEVADA

                                                      10   THOMAS BROKAW, an individual, and        )         Case No. 2:18-cv-02140-JAD-CWH
                                                           CRYSTAL BROKAW, an individual,           )
                                                      11                                            )         STIPULATION OF EXTENSION OF
                                                                                                    )
                                                      12                        Plaintiffs,         )         TIME FOR DEFENDANT EQUIFAX
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                    )         INFORMATION SERVICES LLC TO
Snell & Wilmer




                                                      13   vs.                                      )         FILE ANSWER
                    Las Vegas, Nevada 89169




                                                                                                    )
                         LAW OFFICES




                                                                                                    )
                          702.784.5200




                                                      14   DITECH FINANCIAL LLC, a Foreign Company, )         (FIRST REQUEST)
                               L.L.P.




                                                      15   and EQUIFAX INFORMATION SERVICES         )
                                                           LLC, TRANS UNION LLC, a Foreign Limited- )
                                                      16   Liability Company,                       )
                                                                                                    )
                                                      17                                            )
                                                                                Defendants.
                                                      18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      20   no opposition.   Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      21   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      22   answer, move or otherwise respond to the Complaint in this action is extended from November
                                                      23   28, 2018 through and including December 10, 2018. Plaintiff and Equifax are actively engaged
                                                      24   in settlement discussions.   The additional time to respond to the Complaint will facilitate
                                                      25   settlement discussions.
                                                      26   ///
                                                      27   ///
                                                      28   ///
                                                           Case 2:18-cv-02140-JAD-CWH Document 7 Filed 11/28/18 Page 2 of 2



                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 28th day of November, 2018.
                                                       3                                                   SNELL & WILMER LLP
                                                       4                                                   By: /s/ Bradley Austin
                                                       5                                                   Bradley T. Austin
                                                                                                           Nevada Bar No. 13064
                                                       6                                                   3883 Howard Hughes Pkwy., Suite 1100
                                                                                                           Las Vegas, NV 89169
                                                       7                                                   Tel: 702-784-5200
                                                                                                           Fax: 702-784-5252
                                                       8                                                   Email: baustin@swlaw.com
                                                       9
                                                                                                           Attorneys for Defendant
                                                      10                                                   Equifax Information Services LLC

                                                      11                                                   No opposition
                                                      12                                                    /s/ Erik Fox
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                           Jamie S. Cogburn, Esq.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                           Nevada Bar No. 8409
                         LAW OFFICES




                                                                                                           Erik W. Fox, Esq.
                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                           Nevada Bar No. 8804
                                                      15                                                   COGBURN LAW OFFICES
                                                      16                                                   2508 St. Rose Parkway, Suite 330
                                                                                                           Henderson, NV 89074
                                                      17                                                   Phone: (702) 748-7777
                                                                                                           FAX: (702) 966-3880
                                                      18                                                   Email: jsc@cogburnlaw.com
                                                      19                                                   Email: efox@cogburnlaw.com

                                                      20                                                   Attorneys for Plaintiff
                                                      21

                                                      22                                                                   IT IS SO ORDERED:
                                                      23

                                                      24                                                                   __________________________
                                                                                                                           United States Magistrate
                                                                                                                                         District Court Judge
                                                      25
                                                                                                                                  November 29, 2018
                                                                                                                           DATED: __________________
                                                      26

                                                      27   4837-6385-0881

                                                      28

                                                                                                             -2-
